

THIRD AMENDMENT TO LEASE
THIS THIRD AMENDMENT TO LEASE (the “Third Amendment”) is made and entered into
as of March 6, 2013, by and between POINT RICHMOND R&D ASSOCIATES, a California
limited partnership (“Landlord”), and TRANSCEPT PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”) with reference to the following facts:
A.    Landlord and Tenant are parties to that certain lease dated as of February
22, 2006, (the “Original Lease”), as supplemented by that certain Lease Addendum
dated as of December 18, 2006, as amended by that certain First Amendment to
Lease dated as of June 27, 2007 (the “First Amendment”), and as amended by that
certain Second Amendment to Lease dated as of February 20, 2009 (the “Second
Amendment”) (the Original Lease as amended by the First Amendment and the Second
Amendment, the “Existing Lease:” and the Exiting Lease as modified by this Third
Amendment, the “Lease”). Pursuant to the Lease, Landlord has leased to Tenant
Suite 110 which is acknowledged to contain 11,836 rentable square feet and as
more particularly shown on Exhibit A (“Suite 110”) and Suite 130 which is
acknowledged to contain 2,802 rentable square feet and as more particularly
shown on Exhibit A (“Suite 130”) (collectively, the “Premises”) each of which
are located on the ground floor of the building with an address of 1003 West
Cutting Boulevard, Richmond, California (the “Building”).
B.    Landlord and Tenant acknowledge that the PRII Lease (as defined in the
Second Amendment) has terminated and is no longer in effect.
C.    Landlord and Tenant now desire to modify and amend the Existing Lease to,
among other things, renew the Term as to Suite 110 and provide for the surrender
of Suite 130, as more particularly set forth below.
NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
1.Scope of Third Amendment and Defined Terms. Except as expressly provided in
this Third Amendment, the Lease shall remain in full force and effect.
Capitalized terms used in this Third Amendment not otherwise defined herein
shall have the respective meanings ascribed to them in the Lease. References in
the Existing Lease to the “Lease” shall be references to the Existing Lease as
modified by this Third Amendment.
2.    Lease Term. The parties acknowledge that the Term of the Existing Lease is
scheduled to expire on May 31, 2013. Notwithstanding the foregoing, Landlord and
Tenant agree that the Term, as to Suite 110 only, is hereby extended through May
31, 2014, unless sooner terminated in accordance with the terms and conditions
of the Lease. “Term” as used in the Lease shall include any extensions thereof
pursuant to the terms of the Lease (including, without limitation, the Addendum
to this Third Amendment).

1862335.6    1

--------------------------------------------------------------------------------



3.    Delivery of Suite 130 and FF&E.
(a)
The Term as to Suite 130 shall expire on May 31, 2013 (the “Surrender Date”). On
or prior to the Surrender Date, Tenant shall vacate and surrender Suite 130 in
the condition required for surrender under the terms of the Lease, including,
without limitation, the requirements of Article 12. Any failure of Tenant to so
surrender Suite 130 by the Surrender Date shall be governed by Article 13 of the
Lease, as the same relates to Suite 130 (i.e., with appropriate pro-rations for
square footage of the Suite 130 and the Rent applicable thereto). Following such
surrender of the Suite 130, all references in the Lease to the “Premises” as
used herein, and as used in the Lease, shall be deemed to refer to Suite 110
only.

(b)
In consideration of the sum of Ten Dollars ($10.00), the receipt and sufficiency
of which are hereby acknowledged, Tenant, hereby grants and conveys to Landlord,
all of Tenant’s right, title and interest in and to the furniture, fixtures, art
and equipment currently located in Suite 130 and as described in Exhibit B
hereto (collectively, the “Transferred FF&E”). This grant and conveyance is made
without warranty or representation by Tenant; provided that Tenant represents
and warrants to Landlord that Tenant owns the Transferred FF&E free and clear of
all liens and encumbrances.

4.    Base Rent. Commencing June 1, 2013 and continuing through the end of the
Term, Tenant shall pay monthly Base Rent for the Premises (i.e., Suite 110) in
accordance with the following schedule:
PERIOD
 
MONTHLY RATE/SF OF RENTABLE AREA
 
MONTHLY
June 1, 2013 - May 31, 2014
 
$2.10
 
$24,855.60

5.    Rent Adjustments. Effective as of June 1, 2013, the Base Year for the
Premises shall be calendar year 2013, and Section 4.1 and 4.2 of the Existing
Lease are hereby amended in their entirety to provide as follows:
4.1    RENT ADJUSTMENTS
Tenant shall pay to Landlord Rent Adjustments with respect to each calendar year
after the Base Year as follows:
(1)
The Rent Adjustment Deposit representing Tenant’s Share of increases in
Operating Expenses for the applicable calendar year after the Base Year, over
Operating Expenses for the Base Year, monthly during the Term with the payment
of Monthly Base Rent (Operating Expenses shall be calculated consistent with
past practice).


1862335.6    2

--------------------------------------------------------------------------------



(2)
The Rent Adjustment Deposit representing Tenant’s Share of increases in Taxes
for the applicable calendar year after the Base Year over Taxes for the Base
Year, monthly during the Term with the payment of Monthly Base Rent.

(3)
Any Rent Adjustments due in excess of the Rent Adjustment Deposits in accordance
with Section 4.2. Rent Adjustments due from Tenant to Landlord for any calendar
year shall be Tenant’s Share of the increase, if any, of Operating Expenses and
Taxes for such year over Operating Expenses and Taxes for the Base Year.

(4)
Landlord shall reasonably allocate Operating Expenses and Taxes to the Building
or Project as reasonably appropriate and Tenant’s Share of Operating Expenses
and Taxes shall be applied with respect to the Building or Project, as
reasonably appropriate.

(5)
In the event the average occupancy level of the Building or Project for the Base
Year and/or any subsequent year is not one hundred percent (100%) of full
occupancy, then the Operating Expenses and Taxes for such year which vary with
occupancy shall be adjusted by the Landlord to reflect those costs which would
have occurred had the Building or Project been one hundred percent (100%)
occupied during such year.

4.2    STATEMENT OF LANDLORD
As soon as feasible after the expiration of each calendar year after the Base
Year, Landlord will furnish Tenant a statement (“Landlord’s Statement”) showing
the following:
(1)    Actual Operating Expenses and Taxes for the Base Year and the applicable
calendar year;
(2)    The amount of Rent Adjustments due Landlord for the last calendar year,
less credit for Rent Adjustment Deposits paid, if any; and
(3)    Any change in the Rent Adjustment Deposit due monthly in the current
calendar year, including the amount or revised amount due for months preceding
any such change pursuant to Landlord’s Statement; provided, however that
Landlord shall not change the Rent Adjustment Deposit more than two (2) times in
any one calendar year.
Tenant shall pay to Landlord within thirty (30) days after receipt of such
statement any amounts for Rent Adjustments then due in accordance with
Landlord’s Statement. Any amounts due from Landlord to Tenant pursuant to this
Section shall be credited against the Rent next coming due, or refunded to
Tenant if the Term has

1862335.6    3

--------------------------------------------------------------------------------



already expired provided Tenant is not in Default hereunder. No interest or
penalties shall accrue on any amounts that Landlord is obligated to credit or
refund to Tenant by reason of this Section 4.2. Landlord’s failure to deliver
Landlord’s Statement or to compute the amount of the Rent Adjustments shall not
constitute a waiver by Landlord of its right to deliver such items nor
constitute a waiver and release of Tenant’s obligations to pay such amounts. The
Rent Adjustment Deposit shall be credited against Rent Adjustments due for the
applicable calendar year. During the last complete calendar year or during any
partial calendar year in which the Lease terminates, Landlord may include in the
Rent Adjustment Deposit its estimate of Rent Adjustments which may not be
finally determined until after the termination of this Lease. Tenant’s
obligation to pay Rent Adjustments, and Landlord’s obligation to refund
overpayment of Rent Adjustments, survive the expiration or termination of the
Lease.
6.    Security Deposit. Promptly following the execution hereof, the Security
Deposit held by Landlord (which the parties acknowledge to be $38,309.20) shall
be reduced by $13,453.60 (which amount shall promptly be refunded to Tenant),
such that the total amount of the Security Deposit held by Landlord shall be
Twenty Four Thousand Eight Hundred Fifty-Five and 60/100 Dollars ($24,855.60).
7.    Electrical Service. Tenant shall continue to be directly responsible to
the utility provider for the electricity usage within Suite 110 pursuant to a
direct utility meter maintained in Tenant's name.
8.    Janitorial Service. Notwithstanding anything to the contrary contained in
the Lease, effective as of the Surrender Date Tenant shall contract directly and
pay for all in-suite janitorial services for the Premises.
9.    Tenant’s Specialized Equipment. Landlord and Tenant acknowledge that
Tenant has installed certain specialized Tenant Alterations, trade fixtures, and
equipment at the Building, including without limitation, an air compressor, dust
collection equipment, and a roof-mounted dust collector. In the event Landlord
is the party performing the repairs and maintenance of any such items, then
Tenant shall reimburse Landlord for all of Landlord’s actual costs incurred in
connection therewith, plus a reasonable administrative fee. All such amounts
shall be payable within fifteen (15) days following Landlord’s invoice therefor.
10.    Other Pertinent Provisions.
(a)
Tenant’s Share. Effective as of the Surrender Date, Tenant’s Share of the
Building is stipulated to be 25.9% and Tenant’s Share of the Project is
stipulated to be 10.0%.

(b)
Parking. Effective as of the Surrender Date, Tenant’s parking rights shall
include up to 31 unreserved and 4 parking spaces marked as reserved on surface
lots.


1862335.6    4

--------------------------------------------------------------------------------



(c)
Assignment and Subletting. Tenant shall have no further right to assign the
Lease or sublet any part of the Premises except in the case of a Permitted
Transfer (for which the provisions of the Existing Lease shall apply); provided,
however that if Tenant exercises its Extension Option as provided in Section 1
of the Addendum to this Third Amendment, then Tenant’s right to assign or
sublease shall be governed by the terms and conditions contained in Article 10
of the Existing Lease.

(d)
Day Porter Service. Until such time as Tenant provides Landlord with written
notice that it no longer wishes for day porter service for the first floor
restrooms, Tenant shall reimburse Landlord for fifty percent (50%) of the cost
of such day porter service for the first floor restrooms.

(e)
Surrender of Premises. Landlord and Tenant acknowledge and agree that if, as of
the expiration or earlier termination of the Term, the laboratory improvements
in Suite 110 have not been removed and the affected areas converted of general
office space and the laboratory related equipment has not been removed from the
roof of the Building, then Tenant’s obligations under Article 12 of the Original
Lease shall include satisfaction of the requirements identified on Exhibit C
hereto.

(f)
Addendum to Lease. Landlord and Tenant agree that, effective as of the date of
this Third Amendment, the entire Addendum attached to and made part of the
Existing Lease (as modified by the Second Amendment) is hereby deleted in its
entirety and replaced with the Addendum attached hereto.

11.    Condition of Premises. Tenant acknowledges that it has been, and
continues to be, in possession of Suite 110, is familiar with the condition of
Suite 110 and continues to occupy Suite 110 in its “as is, where is” condition,
with all faults, without any representation, warranty or improvement by Landlord
of any kind whatsoever.
12.    Brokers. Tenant hereby represents to Landlord that Tenant has dealt with
no broker in connection with this Third Amendment other than Cushman & Wakefield
of California, Inc. Tenant agrees to indemnify and hold Landlord, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents and the respective principals and members of any such
agents harmless from any and all claims of any other brokers claiming to have
represented Tenant in connection with this Third Amendment. Landlord hereby
represents to Tenant that Landlord has dealt with no broker in connection with
this Third Amendment. Landlord agrees to indemnify and hold Tenant, its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees and agents and the respective principals and members of any such
agents harmless from any and all claims of any brokers, claiming to have
represented Landlord in connection with this Third Amendment.
13.    Waiver. No failure or delay by either party to insist upon the strict
performance of any term, condition or covenant of this Third Amendment or to
exercise any right, power or remedy of this Third Amendment or the Lease shall
constitute a waiver of the same or any other term of

1862335.6    5

--------------------------------------------------------------------------------



this Third Amendment or the Lease or preclude such party from enforcing or
exercising the same or any such other term, conditions, covenant, right, power
or remedy at any later time.
14.    Representation and Acknowledgment. Tenant hereby acknowledges that, to
Tenant’s current actual knowledge as of the date hereof, Landlord is not in
default under any of its obligations under the Lease. Landlord hereby
acknowledges that, to Landlord’s current actual knowledge as of the date hereof,
Tenant is not in default under any of its obligations under the Lease.
15.    California Law. This Third Amendment shall be construed and governed by
the laws of the State of California.
16.    Authority. This Third Amendment shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns. Each party
warrants that each individual signing below on such party’s behalf is authorized
to do so by such party and to bind such party to the terms of this Third
Amendment.
17.    Entire Agreement; No Amendment. This Third Amendment, together with the
Existing Lease, constitutes the entire agreement and understanding between the
parties with respect to the subject matter of this Third Amendment, and shall
supersede all prior written and oral agreements concerning the subject matter.
This Third Amendment may not be amended, modified nor otherwise changed in any
respect, whatsoever, except by a writing duly executed by the authorized
representatives of the parties. Except as amended by this Third Amendment, the
Lease remains unchanged, and, as amended by this Third Amendment, the Lease is
in full force and effect.
18.    Severability. If any provision of this Third Amendment or the application
thereof to any person or circumstances shall be invalid or unenforceable to any
extent, the remainder of this Third Amendment shall not be affected and shall be
enforced to the furthest extent permitted by law.
19.    Counterparts; PDF. This Third Amendment may be executed in multiple
counterparts each of which is deemed an original but together constitute one and
the same instrument. This Third Amendment may be executed in so-called “pdf”
format and each party has the right to rely upon a pdf counterpart of this Third
Amendment signed by the other party to the same extent as if such party had
received an original counterpart.
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Third Amendment
effective as of the day and year first above written.

1862335.6    6

--------------------------------------------------------------------------------



TENANT:
LANDLORD:
TRANSCEPT PHARMACEUTICALS, INC.,
a Delaware corporation
POINT RICHMOND R&D ASSOCIATES,
a California limited partnership
By: /s/ Glenn Oclassen  
   Glenn Oclassen, CEO
By: /s/ Richard K. Robbins  
   Richard K. Robbins 
   Managing General Partner
By: /s/ Leone Patterson  
   Leone Patterson, CFO
 


1862335.6    7

--------------------------------------------------------------------------------



EXHIBIT A
Diagram of Suite 110 and Suite 130
[a3rdamendmttotranscep_image1.jpg]

1862335.6    A-1

--------------------------------------------------------------------------------





[a3rdamendmttotranscep_image2.jpg]



1862335.6    A-2

--------------------------------------------------------------------------------



EXHIBIT B
Transferred FFE






Reception (Marked “R” on attached plan)
Cubicle with red desk chair
2 “visitors” waiting room chairs (birch wood/printed upholstery)
1 waiting room table
1 fabric wall hanging
1 coat rack
2 blue shredding bins
1 black trash can
1 three-drawer – under counter file cabinet (grey) w/key
1 two-drawer – under counter file cabinet (grey/red upholstered top) w/key
Office 1
1 modular desk/credenza/wall unit
1 two-drawer matching full-size file cabinet
1 two-door matching cabinet
1 high backed desk chair – birch wood/printed upholstery
2 visitors’ chairs – birch wood/printed upholstery
1 2’ x 3’ framed print
1 whiteboard
1 blue bin
1 trash can
Office 2
1 modular desk/credenza/wall unit
1 two-drawer matching full size file cabinet
2 matching bookcase units
1 high backed desk chair – birch wood/printed upholstery
2 visitors’ chairs – birch wood/printed upholstery
2 2’ x 3’ framed prints
1 whiteboard
1 blue bin
1 trash can
Corridor wall
2 2’ x 3’ framed prints

1862335.6    B-1

--------------------------------------------------------------------------------



Office 3 (No desk chair)
1 modular desk/credenza/wall unit
1 two-drawer matching full size file cabinet
1 matching bookcase unit
2 visitors’ chairs (birch wood/printed upholstery)
1 2’ x 3’ framed print
1 whiteboard
1 blue bin
1 trash can
Three-drawer grey file cabinet outside Cubicles 1 and 2
Cubicle 1 (Marked “C1” on attached plan)
Desk unit under counter
1 two-drawer under counter file cabinet grey with red upholstered top w/key
1 two-drawer under counter file cabinet grey w/key
1 red desk chair
1 blue bin
1 trash can
1 whiteboard
Cubicle 2 ( Marked “C2” on attached plan)
Desk unit
1 three-drawer – under counter grey file cabinet
1 two-drawer – under counter grey file cabinet w/red upholstered top
1 red desk chair
1 two-drawer “long drawer” grey under counter file cabinet
1 trash bin
1 whiteboard
Cubicle 3 (Marked “C3” on attached plan)
Desk unit
1 three-drawer under counter grey file cabinet
1 two-drawer under counter grey file cabinet w/red upholstered top
1 red desk chair
Cubicle 4 (Marked “C4” on attached plan)
Desk unit
1 three-drawer under counter grey file cabinet
1 two-drawer under counter grey file cabinet w/red upholstered top
1 red desk chair
4 modular shelves
1 under-desk shelf
1 blue bin
1 trash bin

1862335.6    B-2

--------------------------------------------------------------------------------



Cubicle 5 (Marked “C5” on attached plan)
Desk unit
1 two-drawer grey file cabinet
1 two-drawer grey file cabinet w/red upholstered top w/key
1 red desk chair
4 modular shelves
1 under-desk shelf
1 blue bin
1 trash bin
Cubicle 6 (Marked “C6” on attached plan)
Desk unit
1 three-drawer grey file cabinet
1 red desk chair
4 modular shelves
1 under-desk shelf
1 blue bin
1 trash bin
1 whiteboard
Cubicle 7 (Marked “C7” on attached plan)
Desk unit
2 two-drawer grey under counter file cabinets
1 two-drawer grey file cabinet w/red upholstered top w/key
1 four-shelf bookcase – birch
1 red desk chair
1 under-desk shelf
1 whiteboard
Cubicle 8 (Marked “C8” on attached plan)
Desk unit
1 three-drawer grey under counter file cabinet
1 two-drawer grey under counter file cabinet w/red upholstered top
1 red desk chair
1 under-desk shelf
1 whiteboard
“Open” area – seven (7) large, four-drawer grey file cabinets
Three (3) three-drawer grey file cabinets w/birch top

1862335.6    B-3

--------------------------------------------------------------------------------



Kitchen (Marked “K” on attached plan)
2 2’ x 3’ framed prints
2 white microwaves
1 round table w/three red chairs
1 toaster
1 coffee “service”
Copy Room (Marked “Copy” on attached plan)
2 light wood tall storage cabinets w/locks
1 2’ x 3’ framed print
1 tall metal trash can
1 black wire trash can
1 blue can
Conference Room (War Room)
Conference table
Eight (8) red chairs (wheeled)
Whiteboard (6’ x 4’)
Coat rack
Clock
Projector
Credenza
2 2’ x 3’ framed prints
Modular work station w/two “guest” stations
2 red chairs
2 blue bins
2 trash bins



1862335.6    B-4

--------------------------------------------------------------------------------



EXHIBIT C
Surrender Obligations


Generally


All maroon colored laboratory casework, including but not limited to fume hoods,
base cabinets, chemical storage racks, glassware storage cabinets, counters
tops, wall cabinets, and solvent / flammable storage cabinets shall remain in
place. All such items shall be thoroughly decontaminated by an appropriately
qualified and certified contractor approved by Landlord and a decontamination
certificate shall be provided to Landlord upon completion of the work. All
adhesive labels on casework, cabinets and drawers to be carefully removed and
any adhesive residue removed. All surrender work as described herein shall be
performed by Tenant at its sole cost and expense and Tenant shall repair any
damage to the Building caused by such work and return the affected portion of
the Building to a good and tenantable condition.


All Magnahelix pressure gauges to remain.


All tenant owned Furniture, Fixtures and Equipment (FF&E) shall be removed from
the Premises and any resulting damage to walls shall be patched and painted. Any
damaged ceiling tiles shall be replaced with like kind and quality. Any damaged
areas of welded sheet vinyl flooring shall be patched by a flooring contractor
reasonably acceptable to Landlord.




Roof- Mounted Equipment
Remove dust collector. Patch and repair roofing
Safe off all electrical and utilities
Air compressor and associated piping to remain


Ante-Room
Coat hooks to remain
Eye protection glasses box to remain
Wall mounted fire extinguishers to remain


Lab 113
If Tenant desires, the following items of Tenant FF&E may remain:
•
Wall mounted clock/thermometers

•
Bullet shaped waste bin after decontamination



Laborator Open Work Area
All work benches and wall cabinets to remain
Remove all labels from drawers and wall cabinets
Confirm purpose of remote start/stop switch on wall – if connected to Tenant
owned     equipment, remove (with all wiring) and patch/paint wall. If connected
to air     compressor, switch can remain.



1862335.6    C-1

--------------------------------------------------------------------------------





If Tenant desires, the following items of Tenant FF&E may remain:
•Two wall mounted clock/thermometers
•Stainless steel waste bin after decontamination
•Two maroon rolling laboratory chairs
•Bulletin Board
•White Board


Lab 114
Sink to remain
Barnstead water treatment unit to remain
Soap dispenser and paper towel dispenser to remain
Tenant to remove all FF&E
If Tenant desires, the following items of Tenant FF&E may remain:
•GE Nautilus dishwasher after decontamination
•“Bullet” trash can after decontamination
•Glassware drying rack after decontamination
•Wall-mounted Spillsolv chemical spill kit


Lab 116
Remove cage/gate and repair flooring per General Comments above.
Remove safe
Remove alarm system with all wiring


Lab 117
Remove Nederman snorkels and boxes, demolish all ducting all the way to the roof
Repair walls and ceiling tiles per General Comments above.
Remove exhaust piping to Pill Press
Remove TV monitor, paint and patch walls
Remove all cabling


If Tenant desires, the following item of Tenant FF&E may remain:
•Wall mounted clock / thermometer
•Stainless steel rolling table after decontamination
•Stainless steel trash can after decontamination


Lab 118
Remove Nederman snorkels and boxes, demolish all ducting all the way to the roof
Repair walls and ceiling tiles per General Comments above.
Remove ceiling mounted stainless steel duct hood and replace ceiling tiles and
wall as     necessary
If Tenant desires, the following item of Tenant FF&E may remain:
•Wall mounted clock





1862335.6    C-2

--------------------------------------------------------------------------------







Process Lab
Remove Nederman snorkels and boxes, demolish all ducting all the way to the roof
Repair walls and ceiling tiles per General Comments above.
All maroon casework, sink, wall cabinets to remain per General Comments above.
Tenant to remove FF&E, including coating machine
Compressed air outlet to remain in place
Exhaust duct to be disconnected from wall, wall patched and painted and repair
Confirm purpose of remote start/stop switch on wall – if connected to coating
machine,     remove (with all wiring) and patch/paint wall. If connected to air
compressor, the switch     can remain.


If Tenant desires, the following items of Tenant FF&E may remain:
•Wall clock/thermometer
•Two stainless steel waste bins after decontamination
•Two maroon rolling laboratory chairs


Lab 120
All maroon casework to remain per General Comments above.
If Tenant desires, the following items of Tenant FF&E may remain:
•Labconco flask scrubber under-counter glass washer complete with all manuals,
•Wall-Mounted Spillsolv chemical treatment kit
•Barnstead Easypure RODI unit complete with manual
•Wall mounted whiteboard, paper towel dispenser, soap dispenser
•United stainless steel trash can after decontamination
•Wall mounted fire extinguisher
•Two maroon rolling laboratory chairs


Lab 121
Remove all tenant FF&E including dehumidification equipment, Barnstead Diamond
RO     unit, plywood back-board
Water outlet to remain in place
Adjust outlet on back-board to be flush with sheet rock walls
Patch and repair walls. Paint rear wall from corner to corner once backboard
removed
Replace any ceiling tiles that have been drilled or damaged.
Remove all small bore plastic piping and clips plus wiring for the stability
chamber alarm     systems







1862335.6    C-3

--------------------------------------------------------------------------------



ADDENDUM TO THIRD AMENDMENT
DATED MARCH 6, 2013
BETWEEN
POINT RICHMOND R&D ASSOCIATES
AND
TRANSCEPT PHARMACEUTICALS, INC.
This Addendum is attached to and forms a part of that certain Third Amendment to
Lease dated March 6, 2013, by and between Point Richmond R&D Associates, a
California limited partnership (“Landlord”), and Transcept Pharmaceuticals,
Inc., a Delaware corporation (“Tenant”), for premises located in the building
located at 1003 West Cutting Boulevard, Richmond, California. Words and terms
that are defined in the Third Amendment shall have the same meaning in this
Addendum as the meaning provided in the Third Amendment. As used in this
Addendum, all references to "the Lease" or "this Lease" shall be deemed to refer
to the Existing Lease (as defined in the Third Amendment), as modified by the
Third Amendment.
1.    Extension Options. Subject to the terms hereof, Tenant shall have the
option, but no the obligation, (the “Extension Option”) to elect to exercise any
single one of the following extension options, provided that Tenant exercise
such Extension Option by written notice delivered to Landlord no later than
November 30, 2013 (“Extension Notice”), which Extension Notice shall identify
which of the following three (3) options Tenant has elected to exercise:
(a)    Tenant may elect to extend the Term as to Suite 110 for an additional
sixty (60) months commencing June 1, 2014. During such extended Term, (i) Base
Rent (structured as per the Third Amendment to Lease) for the Premises (i.e.,
Suite 110) shall be payable at the initial monthly rate of $1.93 per rentable
square foot (for the lease year beginning June 1, 2014 and ending May 31, 2015),
with three percent (3%) annual escalations, and (ii) the Base Year shall be the
calendar year 2014; or
(b)    Subject to Suite 130 then being available for lease, Tenant may elect to
expand the Premises to include Suite 130 and extend the Term for an additional
sixty (60) month period, commencing June 1, 2014 (unless agreed upon by the
parties to be prior to such date). During such extended Term, (i) Base Rent
(structured as per the Third Amendment to Lease) for the Premises (i.e., Suite
110 and Suite 130) shall be payable at the initial monthly rate of $1.93 per
rentable square foot (for the lease year beginning June 1, 2014 and ending May
31, 2015), with three percent (3%) annual escalations, (ii) the Base Year shall
be the calendar year 2014, and (iii) the Security Deposit shall be increased to
an amount equal to $28,251.34. For purposes of this Extension Option the Suite
130 shall not be considered available if Landlord has leased, or committed to
Lease, Suite 130 (subject to Landlord’s compliance with the provisions of
Section 3 below and Tenant’s rejection or deemed rejection of its Right of First
Refusal). Landlord and Tenant acknowledge that Suite 130 is not separately
metered for electricity, and the electricity used by Tenant in Suite 130 shall
be paid for by Tenant by separate charge (based upon the electricity used as
reasonably estimated or allocated by Landlord ) payable by Tenant to Landlord
within fifteen (15) days after billing by Landlord. For the avoidance of doubt,
this option (b) shall not be available if Tenant has exercised its Right of
First Refusal as provided below or if Landlord has leased Suite 130 following
Landlord’s compliance

Addendum, Page 1
1862335.6

--------------------------------------------------------------------------------



with the provisions of Section 3 below and Tenant’s rejection (or deemed
rejection) of its Right of First Refusal; or
(c)    Tenant may elect to extend the Term as to Suite 110 for an additional
twelve (12) months commencing June 1, 2014. During such extended Term, (i) Base
Rent for the Premises (i.e., Suite 110) shall be payable at the monthly rate of
$2.16 per rentable square foot, and (ii) the Base Year shall be the calendar
year 2014.
Tenant’s right to exercise any Extension Option is expressly conditioned upon
Tenant not being in Default.
2.    Right Of First Offer.
(a)    Subject to the terms hereof, Tenant shall have the right of first offer
(the “Right of First Offer”) during the Term to lease the space containing
approximately 6,124 rentable square feet and located at 1001 West Cutting
Boulevard, Suite 100, (the "First Offer Space") when and if the First Offer
Space becomes vacant and available to lease to third parties during the Term;
provided, however, that such right shall not be applicable (i) to a renewal,
extension, expansion, assignment or sublease of any then existing lease of the
First Offer Space, or any lease of the First Offer Space by the State of
California, (ii) if Tenant has assigned the Lease or sublet or otherwise
afforded any other party, whether by license or other arrangement, to use any
portion of the Premises other than a Permitted Transfer, or (iii) if Tenant is
not in occupancy and actively conducting business in all of the Premises. The
Right of First Offer is personal to Tenant and may not be exercised by any
sublessee or assignee, or by any other successor or assign, of Tenant, other
than as the result of a Permitted Transfer. The Right of First Offer shall be
effective only if Tenant is not in Default under this Lease.
(b)    In the event that Landlord elects to market or offer to the public for
lease the First Offer Space, or if Landlord otherwise determines that the First
Offer Space will become vacant and available for lease within the following six
(6) months, then Landlord shall notify Tenant in writing of the terms and
conditions upon which Landlord would be willing to lease the First Offer Space
to Tenant (a “First Offer Space Availability Notice”). Tenant shall thereafter
have the right to lease the First Offer Space on the terms and conditions
specified in the First Offer Space Availability Notice by written notice (a
“First Offer Notice”) to Landlord given not later than ten (10) business days
after Tenant’s receipt of the First Offer Space Availability Notice. If Tenant
fails to deliver a First Offer Notice to Landlord on a timely basis as provided
in the preceding sentence, then Tenant shall be deemed to have elected not to
exercise the Right of First Offer. Landlord agrees that it will not enter into a
lease with a third party for the First Offer Space prior to the expiration of
such ten (10) business day period.
(c)    In the event Tenant fails to exercise its Right of First Offer in a
timely manner as provided herein, the Right of First Offer shall lapse and
Landlord shall thereafter have the right to lease the First Offer Space to any
party or parties on terms deemed acceptable to Landlord in its sole and absolute
discretion. If Tenant validly exercises the Right of First Offer, then (1)
Tenant’s lease of the First Offer Space shall commence on a date (a “First Offer
Commencement Date”) specified in the First Offer Space Availability Notice, (2)
the First Offer

Addendum, Page 2
1862335.6

--------------------------------------------------------------------------------



Space shall be leased to Tenant upon the terms and conditions set forth in the
First Offer Space Availability Notice.
3.    Right of First Refusal
(a)    Subject to the terms hereof, Tenant shall have an ongoing right of first
refusal (the “Right of First Refusal”) during the Term (as the same may be
extended pursuant hereto) to lease Suite 130. The Right of First Refusal is
personal to Tenant and may not be exercised by any sublessee or assignee, or by
any other successor or assign, of Tenant, in each case other than as the result
of a Permitted Transfer. The Right of First Refusal shall be effective only if
Tenant is not in Default under this Lease.
(b)    In the event that Landlord receives a bona fide offer from a third party
(an “Offer”) to lease Suite 130, Landlord shall notify Tenant in writing of the
terms and conditions of such Offer, including, without limitation the use of any
furniture, fixtures or equipment (each such written notice being herein referred
to as a “First Refusal Space Availability Notice”). Tenant shall thereafter have
the right to lease Suite 130 on the terms and conditions specified in the First
Refusal Space Availability Notice by written notice (a “First Refusal Acceptance
Notice”) to Landlord given not later than five (5) business days after Tenant’s
receipt of the First Refusal Space Availability Notice. If Tenant fails to
deliver a First Refusal Acceptance Notice to Landlord on a timely basis as
provided in the preceding sentence (time being of the essence), then Tenant
shall be deemed to have elected not to exercise the Right of First Refusal.
(c)    In the event Tenant fails to exercise its Right of First Refusal in a
timely manner as provided herein, the Right of First Refusal shall lapse and
Landlord shall thereafter have the right to lease Suite 130 to any party or
parties on terms deemed acceptable to Landlord in its sole and absolute
discretion; provided, however, if Landlord elects to lease Suite 130 to another
party on terms which are substantially more favorable to such other party than
the terms set forth in the First Refusal Space Availability Notice, then
Landlord must first re-offer such First Refusal Space to Tenant. If Landlord
re-offers the First Refusal Space to Tenant on such more favorable terms, then
Tenant shall accept, if at all, within five (5) business days of any such
re-offering. For purposes hereof, another lease shall be substantially more
favorable than the offer set forth in the First Refusal Space Availability
Notice if the net effective rent in such other lease is more than five percent
(5%) lower than the net effective rent in the offer set forth in the First
Refusal Space Availability Notice.
(d)    If Tenant validly exercises such Right of First Refusal, then
(i) Tenant’s lease of the applicable First Refusal Space shall commence on a
date (a “First Refusal Commencement Date”) specified in the First Refusal Space
Availability Notice, (ii) Suite 130 shall be leased to Tenant upon the terms and
conditions set forth in the applicable First Refusal Space Availability Notice
(including, without limitation the use of any furniture, fixtures or equipment
as may be provided in such First Refusal Space Availability Notice) and
otherwise on the terms and conditions of this Lease, (iii) Tenant’s Share shall
be increased based on the additional square footage of Suite 130 and Tenant’s
parking rights shall be increased by an additional nine (9) parking spaces, and
(iv) Suite 130 shall be delivered to Tenant in its “AS‑IS” condition on the
First Refusal Commencement Date, Tenant acknowledging and agreeing that Landlord
shall have no obligation

Addendum, Page 3
1862335.6

--------------------------------------------------------------------------------



to improve, remodel or otherwise alter Suite 130 prior to or after the First
Refusal Commencement Date, except to the extent expressly provided in the First
Refusal Space Availability Notice. If Tenant exercises its Right of First
Refusal, the parties shall enter into an amendment to this Lease reflecting the
lease by Tenant of the applicable First Refusal Space.
4.    Tech Center II Availability Notices. For so long as Point Richmond Tech
Center II (“Tech Center II”) is owned by an affiliate of Landlord, Tenant may,
from time to time, request in writing (“Tenant’s Vacancy Request”) that Landlord
notify Tenant of any expected vacancies of leasable space in Tech Center II that
Landlord anticipates may be available for lease to Tenant in the following
twelve (12) month period. Within thirty (30) days following its receipt of
Tenant’s Vacancy Request, Landlord, as a courtesy only, shall in good faith
inform Tenant in writing which space in Tech Center II, if any, Landlord
anticipates may become available for lease by Tenant in the following twelve
month period (the “List of Potential Space”). Landlord shall not be deemed to be
in default or breach, or otherwise be liable to Tenant, in the event Landlord
fails to provide a List of Potential Space to Tenant. Further, Tenant hereby
acknowledges and agrees that Tenant has no right of first offer, refusal and/or
any other rights or option on space in Tech Center II and, in addition, that
Landlord has no obligation to lease any space on a List of Potential Space to
Tenant.
5.    Potential Alterations.
(a)    Subject to the terms hereof, provided Tenant has exercised an Extension
Option as provided in Section 1 above, then Tenant shall have the right, at
Tenant’s sole cost and expense, and subject to Tenant’s full compliance with the
terms and conditions of Article 9 of the Existing Lease, (including, without
limitation, the review and approval by Landlord of detailed plans and
specifications and the approval by Landlord of Tenant’s contractor) to perform
the Tenant Alterations as generally described on Schedule 1 to this Addendum
(the “Potential Alterations”). In the event Landlord desires to save any of the
laboratory improvements that are to be removed from the Premises in connection
with the construction of the Potential Alterations, then Landlord may remove
such laboratory improvements at Tenant's sole cost and expense. The cost of such
removal and relocation to a location immediately outside of the Building shall
be payable by Tenant within ten (10) days of Landlord’s demand (subject to
Tenant’s use of the Alterations Loan as provided below); provided, however
Landlord shall be responsible for any costs associated with moving such items
from the Project to off-site storage.
(b)    Tenant shall have the right, but not the obligation, to request upon no
less than six (6) months prior written notice to Landlord, and provided further
that no fewer than thirty (30) months remain on the then existing Term, that
Landlord perform the Potential Alterations on Tenant's behalf. If requested, any
such construction by Landlord shall be subject to Landlord's reasonable terms
and conditions, including without limitation Tenant agreement to cooperate with
Landlord and take all actions reasonably required by Landlord to facilitate the
completion of Potential Alterations. Tenant understands and agrees that, in
connection with Landlord's construction of the Potential Alterations, Tenant may
be required to move personal property located within portions of the Premises
and/or to vacate portions of the Premises from time to time during construction
of the Potential Alterations. Tenant also acknowledges that during construction
of the

Addendum, Page 4
1862335.6

--------------------------------------------------------------------------------



Potential Alterations that the areas of the Premises then being occupied by
Tenant will not be separated from the work being performed by Landlord and
Landlord’s contractors and that, as a result of Landlord’s construction of the
Potential Alterations, there may be construction noise, dust and related
inconveniences to Tenant’s use of the Premises.
(c)    In the event the Potential Alterations are constructed by Landlord as
provided above, Tenant acknowledges and agrees that it shall be responsible for
payment of all hard and soft costs incurred by Landlord in connection with the
Potential Alterations and shall pay such amounts to Landlord within ten (10)
days after request from Landlord. Notwithstanding the foregoing, provided that
at least twenty-four (24) full months remain on the Term, if requested by
Tenant, Landlord agrees to provide to Tenant a loan for total amount incurred by
Landlord in connection with the Potential Alterations (an “Alterations Loan”)
which shall be repayable by Tenant to Landlord in substantially equal
self-amortizing installments over the then remaining Term of the Lease, together
with interest on the balance outstanding from time to time at a rate equal to
Landlord's cost of funds plus three percent (3%) per annum. In such event,
promptly following the completion of the Potential Alterations and the
calculation of the actual Alterations Loan, Landlord and Tenant shall execute an
Alterations Amortization Memorandum setting forth the payment schedule for the
remainder of the Term. Notwithstanding anything in the Lease to the contrary, in
the event the Lease shall terminate for any reason prior to repayment in full of
the Alterations Loan, then the Alterations Loan and all accrued and unpaid
interest thereon shall immediately become due and payable in full.
(d)    Landlord agrees that Tenant shall be entitled to surrender the Premises
at the expiration or earlier termination of this Lease with the Potential
Alterations in place and without the obligation by Tenant to remove the
Potential Alterations. Any removal of the Potential Alterations by Tenant shall
be conditioned upon Tenant repairing any damage caused by such removal and
restoring the Premises to the improved condition as existed prior to the
installation of the Potential Alterations.
6.    Non-Disturbance. Provided Tenant has exercised an Extension Option as
provided in Section 1 above, Landlord will use its best efforts to obtain a
non-disturbance, subordination and attornment agreement from Landlord’s
Mortgagee on a commercially reasonable form of agreement. “Best efforts” of
Landlord shall not require Landlord to incur any cost, expense or liability to
obtain such agreement, it being agreed that Tenant shall be responsible for any
fee or review costs charged by the Mortgagee. Landlord’s failure to obtain a
non-disturbance, subordination and attornment agreement for Tenant shall have no
effect on the rights, obligations and liabilities of Landlord and Tenant or be
considered to be a default by Landlord hereunder.
7.    Renewal Option.
(a)    Provided Tenant has exercised an Extension Option as provided in Section
1 above, then Tenant shall have one (1) option to renew the Term (“Renewal
Option”) for the entirety of the Premises for a period of five (5) years
(“Option Term”), commencing immediately after the expiration of the Term, as
extended pursuant to Section 1 of this Addendum. The Renewal Option shall be
upon the terms and conditions contained in the Lease, except that the initial
Monthly Base Rent for the Premises during the Option Term shall be equal

Addendum, Page 5
1862335.6

--------------------------------------------------------------------------------



to 95% of the “fair market rent” for the Premises as of the commencement of the
Option Term (i.e., the rate that a willing, comparable, new (i.e., non-renewal),
non-equity tenant would pay, and that a willing landlord of comparable office
space in Richmond, California would accept at arms’ length), determined in the
manner set forth in subparagraph (b) below. The fair market rent shall not take
into account any Tenant Additions paid for by Tenant without reimbursement from
Landlord. Tenant’s election to exercise the Renewal Option (“Tenant’s Renewal
Notice”) must be given to Landlord in writing not less than six (6) months prior
to the expiration of the Term. Notwithstanding anything to the contrary
contained herein, the Renewal Option exercised by Tenant shall, at Landlord’s
option, be null and void and of no further force or effect if Tenant is in
Default under the Lease as of the date of Tenant’s Renewal Notice.
(b)    If Tenant properly exercises the Renewal Option, the Base Year applicable
during the Option Term shall reset to be the calendar year in which the Option
Term commences and the initial Monthly Base Rent during the Option Term shall be
determined in the following manner. Landlord shall advise Tenant in writing of
Landlord’s good faith, reasonable determination of the fair market rent (based
on the definition of fair market rental set forth above) for the Premises as of
the commencement of the Option Term (“Landlord’s Fair Market Proposal”) no less
than ninety (90) days prior to the commencement of the Option Term, provided
Landlord’s notification to Tenant of Landlord’s Fair Market Proposal shall
specifically state that Tenant shall have fifteen (15) days after receipt of
Landlord’s Fair Market Proposal within which to approve or disapprove Landlord’s
Fair Market Proposal. If Tenant does not disapprove in writing Landlord’s Fair
Market Proposal within fifteen (15) days after receipt of Landlord’s Fair Market
Proposal, Landlord’s Fair Market Proposal shall be deemed disapproved. In the
event Tenant disapproves in writing (or is deemed to have disapproved)
Landlord’s Fair Market Proposal, Landlord and Tenant shall attempt in good faith
to agree upon the fair market rent within twenty (20) days of Tenant’s notice of
or deemed disapproval. If after such twenty (20) day period, Landlord and Tenant
have not agreed in writing as to the fair market rent, the parties shall
determine the fair market rent in accordance with the procedure set forth below.
(i)    Within five (5) days after the expiration of such twenty (20) day period,
Tenant shall notify Landlord of the name and address of the broker appointed to
represent Tenant (“Tenant’s Broker”). Tenant’s Broker shall be licensed in the
State of California, engaged in the brokerage business in the San Francisco-East
Bay commercial real estate market for at least the immediately preceding five
(5) years, and familiar with the office and laboratory market in the cities of
Point Richmond, Berkeley and Emeryville, California. Within ten (10) days of the
appointment of Tenant’s Broker’s, Tenant shall advise Landlord in writing of
Tenant’s Broker’s good faith, reasonable determination of the fair market rent
for the Premises as of the commencement of the Option Term (“Tenant’s Broker’s
Fair Market Proposal”). Landlord shall have ten (10) days after receipt of
Tenant’s Broker’s Fair Market Proposal within which to approve or disapprove
Tenant’s Broker’s Fair Market Proposal. If Landlord does not disapprove in
writing Tenant’s Fair Market Proposal within ten (10) days after receipt of
Tenant’s Fair Market Proposal, Tenant’s Fair Market Proposal shall be deemed
disapproved. In the event Landlord disapproves in writing (or is deemed to have
disapproved) Tenant’s Broker’s Fair Market Proposal, Landlord and Tenant shall
attempt in good faith to agree upon the fair market rent within ten (10) days of
Landlord’s notice of disapproval or deemed disapproval. If after

Addendum, Page 6
1862335.6

--------------------------------------------------------------------------------



such ten (10) day period, Landlord and Tenant have not agreed in writing as to
the fair market rent, the parties shall determine the fair market rent in
accordance with the procedure set forth below.
(ii)    If Landlord and Tenant are unable to agree upon the fair market rent
within such ten (10) day period, Landlord and Tenant shall, within five (5) days
thereafter, appoint a second broker meeting the qualifications set forth above
with the added qualification that such second broker shall not have previously
acted for either Landlord or Tenant. Within five (5) days following the
appointment of the second broker, the second broker shall deliver his or her
written determination of the fair market rent to Landlord and Tenant. If the
second broker’s determination of fair market rent falls between Landlord’s Fair
Market Proposal and Tenant’s Broker’s Fair Market Proposal, the second broker’s
determination shall be deemed to be the fair market rent for purposes of
determining the initial Monthly Base Rent for the Premises for the Option Term.
If the second broker’s determination falls outside of Landlord’s Fair Market
Proposal and Tenant’s Broker’s Fair Market Proposal, whichever of Landlord’s
Fair Market Proposal and Tenant’s Broker’s Fair Market Proposal most closely
reflects the fair market rent as determined by the second broker shall be deemed
to be the fair market rent for purposes of determining the initial Monthly Base
Rent for the Premises for the Option Term, and such determination shall be
binding on both Landlord and Tenant. Tenant shall pay all costs, commissions and
fees of Tenant’s Broker in connection with such determination of the fair market
rent. The costs and fees of the second broker shall be paid one-half by Landlord
and one-half by Tenant.
(c)    If the amount of the fair market rent has not been determined in
accordance with this Section 7 as of the commencement of the Option Term, then
Tenant shall continue to pay the Monthly Base Rent in effect at the expiration
of the Term, until the amount of the fair market rent is determined. When such
determination is made, Tenant shall pay any deficiency to Landlord within twenty
(20) days after such determination.
(d)    The Monthly Base Rent payable hereunder during the Option Term shall be
increased by three percent (3%) on each anniversary of the commencement date of
the Option Term.



Addendum, Page 7
1862335.6

--------------------------------------------------------------------------------



SCHEDULE 1 TO ADDENDUM
Potential Alterations
[a3rdamendmttotranscep_image3.jpg]

Schedule 1 to Addendum, Page 1
1862335.6

--------------------------------------------------------------------------------



[a3rdamendmttotranscep_image4.jpg]

Schedule 1 to Addendum, Page 2
1862335.6

--------------------------------------------------------------------------------



[a3rdamendmttotranscep_image5.jpg]

Schedule 1 to Addendum, Page 3
1862335.6